Mr. Justice Baker delivered the opinion of the court. The principal contention of plaintiff in error is that the court erred in giving for the defendant the following instruction: “The court instructs the jury that if you believe from the evidence, under the instructions of the court, that the plaintiff voluntarily attempted to alight from saifi car at the time and place in question, then the plaintiff cannot recover and you should find the defendant not guilty.” To attempt means: “to make an effort to effect or do, * * * to try with some effect.” Century Dictionary. Plaintiff testified that when she heard the explosion and saw the smoke and flames, she left her seat, rushed out on the rear platform; that when she got there she heard the cries of her children and tried to reach them. True, she does not in terms state that she rushed out on the platform for the purpose of leaving the car, but the jury might properly, from her acts, infer such a purpose, and if she went out on the rear platform for the purpose of leaving the car, then such act amounted to and was an attempt on .her part to leave, to alight from the car. This instruction makes the mere attempt to leave the car fatal to plaintiff’s right to a verdict. To make such an attempt ¿n the part of the plaintiff fatal to her right of recovery, it must appear both, that such attempt was a failure on her part to exercise reasonable care for her own safety, and that such attempt caused or contributed to cause the injury - complained of. It was plaintiff’s duty at all times and under all circumstances to exercise ordinary care for her own safety, and if her failure to exercise ordinary care caused or contributed to her injury, she cannot recover. What is ordinary care under given facts or circumstances is a question of fact. Conduct which under ordinary circumstances would amount to and be negligence may not be inconsistent with the exercise of ordinary care on the part of a person who is suddenly confronted with imminent danger, or with supposed danger, if the facts and circumstances are such as create and justify the belief that danger is real and imminent. It was a question for the jury, under the evidence in this record, whether plaintiff’s attempt to leave the car, if she did attempt to leave it, was a failure on her part to exercise ordinary care, but this instruction'told the jury to 'find the defendant not guilty, if from the evidence they bélieved that she voluntarily attempted to leave the car. In our opinion it was reversible error to give such instruction, and the judgment will be reversed and the cause remanded. Reversed and remanded.